In an action to recover damages for the conversion in May, 1945, of bungalows belonging to each of the twelve plaintiffs, located on land owned by appellant Camp Ideal, Inc., judgment for the plaintiffs reversed on the law and the facts, and a new trial granted, with costs to abide the event. The appeal from the order denying appellants’ motion to resettle the judgment is dismissed, without costs. The concession on the trial that respondents retained title to the bungalows through the 1944 season, together with the stipulation requiring the respondents to leave the bungalows in good order at the end of the 1945 season, and the other evidence adduced by respondents showing that appellants exercised dominion over and asserted ownership of the bungalows, was sufficient to establish a conversion of the bungalows. However, the estimates of damages placed in evidence by respondents, over appellants’ objection, contravened the rule of damages set forth in Tanenbaum Son & Co. v. Baumann é Co. (261 N. T. 85), even though they purported to comply with that rule. That case required that the bungalows be appraised as severed from the premises. Carswell, Nolan and Sneed, JJ., concur; Hagarty, Acting P. J., concurs as to dismissal of appeal from the order denying resettlement, but dissents as to reversal of the judgment and votes to affirm.